DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the amendment filed on 11/27/20.  Applicant amended claims 26, 34, canceled claims 1-25, 27-31, 35 and added new claims 43-51.  Claims 26, 32-34, 36-51 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 32-34, 36-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
-In claims 26, 34 of the amendment filed on 11/27/20, the applicants added the claimed limitations “wherein the oxidation catalyst composition on the filter is configured to produce NO2 to optimize the ratio of NO to NO2 exiting the filter”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed. 
The amendment filed 11/27/20 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure.  35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 32-34, 36-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
-The terms "about", “substantially” in claims 26, 34, 43, 45-47, 50 are relative terms which render the claims indefinite. The terms "about", “substantially” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the amount of NO2 exiting the diesel oxidation catalyst indefinite. It is suggested to delete this word from the claim to remedy this rejection.
-Claim 26, 34 recite “the amount of NO2 entering the diesel oxidation catalyst” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
-Claim 26, 34 recite “the amount of NO2 exiting the diesel oxidation catalyst” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
Claims 32, 33, 36-42, 44, 48, 49, 51 depend from claims 26, 34, and contain all of the limitations of claims 26, 34. Therefore, claims 32, 33, 36-42, 44, 48, 49, 51 are rejected for the same reasons as claims 26 and 34.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34, 36-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beutel et al. (US 2008/0045405) in view of Bandl-Konrad et al. (US Patent 7,210,288).
With regards to claims 34, 36:
Beutel discloses a system for treating an exhaust stream comprising NOx from an engine, the system comprising a diesel oxidation catalyst (38) (see Fig. 4) comprising at least one of platinum and palladium (see par. [0059]);
a catalyzed soot filter (42) (see Fig. 4) disposed downstream from the diesel oxidation catalyst (38) (see Figure 4), the catalyzed soot filter comprising an oxidation catalyst composition on the filter; and a NOx reducing catalyst (46) (see Fig. 4) located downstream from the catalyzed soot filter (42) (see par. [0051]) (see Fig. 4), wherein the oxidation catalyst composition on the filter is configured to produce NO2 to optimize the ratio of NO to NO2 exiting the filter (see par. [0005, 0011, 0052]).

    PNG
    media_image1.png
    212
    491
    media_image1.png
    Greyscale

However, Beutel fails to disclose that the oxidation catalyst composition comprises a higher loading of platinum than present on the diesel oxidation catalyst.
Bandl-Konrad teaches that an oxidation catalyst coating on a particulate filter comprises a higher loading of platinum than present on a diesel oxidation catalyst that is located upstream of the filter (see col. 15, lines 45-50).
One having ordinary skill in the art at the time the invention was made would have been motivated to modify Beutel such that an oxidation catalyst coating on a particulate filter comprising a higher loading of platinum than present on a diesel oxidation catalyst as taught by Bandl-Konrad, as both Beutel and Bandl-Konrad references are directed toward the same field of endeavor, exhaust gas treatment system. One having ordinary skill in the art at the time the invention was made would have recognized that modifying Beutel to include an oxidation catalyst coating on a particulate filter comprising a higher loading of platinum than present on a diesel oxidation catalyst would have advantageously increased the cost benefits (see Bandl-Konrad, col. 15, lines 45-50).
Regarding to the functional limitation “wherein the diesel oxidation catalyst is configured such that the amount of NO2 entering the diesel oxidation catalyst is 2 exiting the diesel oxidation catalyst with no more than about a 25 ppm increase in the NO2 concentration”, since Beutel discloses a diesel oxidation catalyst having at least one of platinum and palladium as claimed, it should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  See MPEP 2114.

With regards to claim 37:
The modified Beutel discloses the emission treatment system of claim 34, Beutel further discloses wherein the NOx reducing catalyst (46) (see Figure 4) is a selective catalytic reduction (SCR) catalyst (see par. [0057, 0059]).

With regards to claim 38:
The modified Beutel discloses the emission treatment system of claim 34, Beutel further discloses wherein the SCR catalyst comprises a zeolite promoted by a promoter metal selected from iron, copper, or both iron and copper (see par. [0058],

With regards to claim 39:


With regards to claim 40:
The modified Beutel discloses the emission treatment system of claim 34; Bandl-Konrad further teaches a reductant injection (ll) being located between a catalyzed soot filter (5) (see col. 15, lines 45-47) and a NOx reducing catalyst (7) (see Figure 1, col. 8, lines 63-64).

With regards to claim 41:
The modified Beutel discloses the emission treatment system of claim 40; Bandl-Konrad further teaches an ammonia oxidation catalyst (4) (see Figure l) disposed downstream from the NOx reducing catalyst (SCR catalytic converter) (7) (see Figure 1, col. 13, lines 11-13, 18-23).

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beutel et al. (US 2008/0045405) in view of Bandl-Konrad et al. (US 7,210,288) as applied to claim 41 above, and further in view of Mori et al. (US 2008/0038174).
The modified Beutel discloses the emission treatment system of claim 41; however, the modified Beutel fails to disclose wherein the ammonia oxidation catalyst 
Mori teaches an ammonia oxidation catalyst comprising at least one base metal and less than 0.5 wt. % platinum (see par. [0061, 0062]).
One having ordinary skill in the art at the time the invention was made would have been motivated to modify Beutel such that the ammonia oxidation catalyst comprising at least one base metal and less than 0.5 wt. % platinum as taught by Mori, as both Beutel and Mori are directed toward the same field of endeavor, exhaust gas treatment system. One having ordinary skill in the art at the time the invention was made would have recognized that modifying Beutel to include the ammonia oxidation catalyst comprising at least one base metal and less than 0.5 wt. % platinum as taught by Mori would have advantageously restricted the generation of nitrogen oxide and oxidatively decomposed slip ammonia effectively (see Mori, par. [0062]).

Response to Arguments
Applicant’s arguments and Applicant’s affidavit filed on 11/27/20 have been considered and are moot in view of a new ground of rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m.-5:00p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications maybe obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service


/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747